United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1134
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
John Anthony Welch,                      * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: November 2, 2005
                                 Filed: December 8, 2005
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       John Welch pleaded guilty to a firearm charge, a Class D felony, and was
sentenced to 60 months in prison and 3 years supervised release. While Welch was
serving his supervised release, the district court1 revoked supervised release upon
Welch’s pleas of no contest and guilty to various alleged violations of his release
conditions. Noting Welch’s past behavior, his noncompliance with supervision, and
the need for mental health treatment, as well as the need to promote respect for the law
and to provide just punishment and afford deterrence, the district court sentenced

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
Welch to 24 months in prison without further supervised release. Welch appeals,
arguing the sentence was unreasonable because it was much higher than the range
recommended under Chapter Seven of the Guidelines, and because the district court
failed to consider that range and misapplied the factors in 18 U.S.C. § 3553(a).

       We reject Welch’s arguments and affirm his revocation sentence. The sentence
was within statutory limits, and in fashioning Welch’s sentence the district court
explicitly considered, in open court, appropriate sentencing factors under section
3553(a). See 18 U.S.C. § 3583(e)(3) (district court must consider § 3553(a) factors
when deciding whether to revoke supervised release; authorizing up to 2 years
imprisonment upon revocation of supervised release where original offense is Class
D felony). As for the Chapter Seven recommended range, a violation worksheet
reflecting that range was available to the court, and Welch’s attorney discussed the
range at the revocation hearing, urging the court to impose a sentence within that
range. We will not presume that the court failed to consider the range. See United
States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004) (all that is required is
evidence that court has considered relevant matters and that some reason be stated for
its decision; if sentencing judge references some considerations contained in
§ 3553(a), appellate court is ordinarily satisfied that district court was aware of entire
contents of relevant statute). Finally, we find that the revocation sentence is not
unreasonable. See United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per
curiam) (standard of review; sentence within statutory range and grounded in concerns
regarding defendant’s past behavior was not unreasonable).

      Accordingly, we affirm.
                     ______________________________




                                           -2-